Fourth Court of Appeals
                                         San Antonio, Texas
                                               January 12, 2015

                                            No. 04-14-00556-CV

                    IN THE INTEREST OF C.L.W., S.S.W., AND L.M.W., Children,

                         From the 37th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2010-CI-15199
                                 Honorable Richard Price, Judge Presiding

                                                  ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to February 11, 2015.

                                                                        PER CURIAM

      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Stephanie J. Bandoske                        Dinah L. Gaines
                 Bandoske, Augustine & Marvel, PLLC           Staff Attorney
                 3107 Broadway St.                            Bexar County Civil District Courts
                 San Antonio, TX 78209                        100 Dolorosa, Ste. 1.10
                                                              San Antonio, TX 78205
                 Jessica L. Lambert
                 Attorney at Law
                 118 E. Ashby Place
                 San Antonio, TX 78212